Citation Nr: 0921817	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-13 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel









INTRODUCTION

The Veteran served on active duty from November 1974 to March 
1975, with additional active and inactive duty for training 
in the U.S. Marine Corps Reserves from September 1974 to 
September 1980. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim. 


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 1983, from a gunshot 
wound to the abdomen, which was classified as homicide.

2.  At the time of his death, the Veteran was not service 
connected for any disability.

3.  The Veteran's death by homicide did not occur during 
service and was not otherwise related to any incident of 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, that will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Unlike a 
claim to reopen, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a non-
detailed application of the specific reasons why any claim 
made during the deceased Veteran's lifetime was not granted.  
Where a claimant submits a detailed application for benefits, 
VA must provide a detailed response.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  Required notice was completed by a 
letter dated in June 2007, which informed the appellant of 
all three elements required by the 38 C.F.R. § 3.159(b) as 
stated above.  In light of the denial of the claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of prejudice to her under the 
holding in Dingess/Hartman.  Further, as required by Hupp, 
VCAA notice was tailored to the appellant's claim; however, 
in light of the fact that the Veteran was not service 
connected for any disease or disability during his lifetime, 
and had filed no claims for service connection prior to his 
death, no information could be provided regarding a 
previously service-connected condition or any conditions not 
yet service connected.  Therefore, any technical notice 
deficiency was harmless error.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
relevant records identified by the appellant have been 
obtained.  As discussed below, the appellant does not contend 
that the Veteran's gunshot wound to the abdomen occurred 
during service or is otherwise related to service, and there 
is no competent medical evidence of record suggesting a 
correlation between the Veteran's post-service gunshot wound 
and his military service; therefore, a VA medical opinion is 
not required.  See Delarosa v. Peake, 515 F.3d 1319, 1322 
(Fed. Cir. 2008); 38 U.S.C. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 


II.  Cause of Death

The appellant seeks service connection for the cause of the 
Veteran's death.  She essentially contends that, because her 
late husband served in the U.S. Marine Corps Reserves during 
his lifetime, she is entitled to monetary benefits for his 
death.  

To establish service connection for the Veteran's cause of 
death, the evidence must show that a disability incurred in, 
or aggravated by service, either caused or contributed 
substantially or materially, to the cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related thereto.  Id.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that the disability 
casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  Id.  Therefore, 
service connection for the cause of a Veteran's death may be 
demonstrated by showing that the Veteran's death was caused 
by a disability for which service connection had been 
established at the time of death, or for which service 
connection should have been established.  See id.  

Service connection may be granted for a disability due to a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The record shows that the Veteran died of a gunshot wound to 
the abdomen in January 1983.  A police report regarding the 
Veteran's death indicates that he was shot in the alley 
behind his home and had no vital signs upon admittance to the 
emergency room, when he was pronounced dead.   The Veteran's 
death certificate indicates that his death was classified as 
a homicide.  

There is no indication from the Veteran's claims file that he 
sought treatment for any medical conditions after separation 
from service.  Further, there is no indication in the 
Veteran's claims file that he was service connected for any 
disability at any time during his life, nor was he pursuing 
any claims for service connection at the time of his death.  
The appellant does not contend that the Veteran's gunshot 
wound to the abdomen occurred during service or is otherwise 
related to service, and there is no competent medical 
evidence of record suggesting a correlation between the 
Veteran's post-service gunshot wound to the abdomen and his 
military service.  The Veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death, or for which service connection should 
have been established.  

Based on the foregoing, the Board finds that the criteria for 
service connection for the cause of the Veteran's death are 
not met.  Thus, the appellant's claim is denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. 5107(b).


ORDER

Service connection for the Veteran's cause of death is 
denied.  


____________________________________________
P.M. DILROENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


